Exhibit 10.2

AMENDMENT NO. 1 TO
[g173901kci001.gif]
EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is made and entered into as of June
1, 2007, by and between Immucor, Inc., a Georgia corporation with its executive
offices at 3130 Gateway Drive, Norcross, Georgia 30071 (herein referred to as
“Employer” or the “Company”), and Gioacchino De Chirico (herein referred to as
“Employee”), and amends the Employment Agreement between the Company and
Employee dated December 1, 2003 (the “Original Agreement”).

The purposes of this Amendment are to (i) reflect that the term of Employee’s
employment will not be automatically extended on an annual basis, but is instead
stated to end five (5) years after the date of this Amendment, (ii) to reflect
that upon a termination after a Change in Control (as defined in the Original
Agreement) the amount payable to Employee will be reduced from five (5) times
Employee’s Average Annual Compensation (as defined therein) to two (2) times
Employee’s Average Annual Compensation, and (iii) to clarify the time during
which the Change in Control payments may be triggered, in light of the fixed
term of Employee’s employment.

Except as amended below, the terms of the Original Agreement will remain in
effect.

1.             The first sentence of Section 3 of the Original Agreement, Term
of Employment, is amended in its entirety to read as follows . . . :


“EMPLOYEE’S EMPLOYMENT HEREUNDER SHALL COMMENCE ON DECEMBER 1, 2003 (HEREINAFTER
CALLED THE “EFFECTIVE DATE”) AND SHALL CONTINUE  THROUGH MAY 31, 2012, UNLESS
SOONER TERMINATED BY THE FIRST TO OCCUR OF THE FOLLOWING:”

2.             The last sentence of Section 3 of the Original Agreement, Term of
Employment, which reads as follows,

“If not sooner terminated under the provisions of Sections 3(a) through 3(f)
above, the term of Employee’s employment hereunder shall automatically renew for
an additional period of five (5) years at each annual anniversary date of this
agreement.”

is deleted in its entirety and shall no longer have any effect.

3.             Section 7(b) of the Original Agreement is amended in its entirety
to read as follows . . . :

(b)                                 If, within 60 days after an event described
in Sections 7(a)(i), (a)(ii), (a)(iii) or (a)(iv) (a “Change of Control”), the
Employee voluntarily terminates his employment with the Employer, or if during
the term of this Agreement after a Change of Control Employer terminates
Employee’s employment (whether for Cause or without Cause), then Employer shall
pay Employee (instead of the amount specified in Section 4(c), if any, but
together with the amount specified in Section 7(d), if any) an amount equal to
two (2) times the Employee’s Average Annual Compensation (as defined below), to
be paid in a single payment at the time of termination. In consideration of such
payment and his employment hereunder through the date of such termination,
Employee agrees to remain bound


--------------------------------------------------------------------------------


                                                by the provisions of this
agreement which specifically relate to periods, activities or obligations upon
or subsequent to the termination of Employee’s employment.

The parties have executed and delivered this Amendment as of the date first
mentioned above.

 

IMMUCOR, INC.

 

EMPLOYEE

 

 

 

 

 

 

 

 

By:

/s/ Philip H. Moise

 

/s/ Gioacchino De Chirico

 

Philip H. Moïse

 

Gioacchino De Chirico

 

Vice President, General Counsel & Secretary

 

 

 

 


--------------------------------------------------------------------------------